Per Curiam :
The order appealed from must be reversed in. so far as appealed from by plaintiffs, and the 7th, 8th and 9th interrogatories to be addressed to Sir Neville Lubbock, William N. Whymper and E. H. Britton allowed and. settled as originally proposed by plaintiffs. The order must be affirmed in so far as appealed from, by defendant, and the 3d, 4th, 5th, 6th, 11th,■ 12th, 18th, 14th, 15th *887and 16th interrogatories proposed to be propounded" to the above-named witnesses, and the 4th interrogatory to be addressed to the witness H. O. Guernsey, allowed and settled, with ten dollars costs and disbursements to the plaintiffs, appellants. Present — Patterson, P. J., Ingraham, McLaughlin, Houghton and Scott, JJ. On plaintiffs’ appeal, order reversed and order entered as stated in opinion; on defendant’s appeal, order affirmed, and order entered as stated in opinion, with ten dollars costs and disbursements to plaintiffs. Settle order on notice.